ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_04_FR.txt. 211

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN
[Traduction]

Bases de juridiction invoquées à l’origine par le Congo — Nouveau titre de
compétence invoqué lors du second tour de plaidoiries — Objection soulevée par
la Belgique — Précédents de la Cour en la matiére — Nouvelle position adoptée
par la Cour — Motifs donnés ne pouvant étre accueillis — Conclusion.

1. Bien qu'ayant voté en faveur du dispositif de l'ordonnance, j'estime
devoir formuler les observations suivantes.

2. Dans sa requête, la République démocratique du Congo invoque,
pour fonder la compétence de la Cour, le fait que «la Belgique a accepté
la juridiction de ia Cour et, [qu’Jen tant que de besoin, la présente requête
vaut acceptation de cette juridiction par la République démocratique du
Congo» (ordonnance, par. 2).

3. La République démocratique du Congo, dans sa demande en indi-
cation de mesures conservatoires, n’a invoqué aucune autre base de com-
pétence.

4. A l'audience du 22 novembre 2000, lors de son second tour de plai-
doiries, la République démocratique du Congo a indiqué que:

« Prima facie, la compétence de la Cour ne peut être contestée.
Elie découle clairement des déclarations facultatives de reconnais-
sance de la juridiction obligatoire de la Cour faites par le Royaume
de Belgique et la République démocratique du Congo, respective-
ment le 3 avril 1958 et le 8 février 1989, et qui se trouvent en annexe
de cette intervention. Et qui, apparemment, sont sans réserve.»
(Ordonnance, par. 42.)

5. Le 23 novembre 2000, la Belgique s’est opposée «à ce qu’un chef de
compétence soit invoqué au stade du second tour de plaidoiries», en
s'appuyant pour cela sur la jurisprudence de la Cour (ordonnance, par. 45,
62).

6. Comme la Belgique l’a rappelé, la Cour a déclaré le 2 juin 1999:

«42. Considérant que la Yougoslavie, après le dépôt de sa requête,
a en outre invoqué, pour fonder la compétence de la Cour en
l'espèce, l’article 4 de la convention de conciliation, de règlement
judiciaire et d’arbitrage entre la Belgique et le Royaume de Yougo-
slavie, signée à Belgrade le 23 mars 1930; que le «complément à la
requête» de la Yougoslavie, dans lequel celle-ci s’est prévalue de
cette nouvelle base de juridiction, a été soumis à la Cour lors du
second tour de plaidoiries (voir paragraphe 14 ci-dessus); et que la

33
MANDAT D’ARRET (OP. IND. PARRA-ARANGUREN) 212

Yougoslavie n’a pas fourni d'explication sur les raisons qui l’avaient
amenée à déposer ce document à ce stade de la procédure;

43. Considérant que la Belgique, se référant au paragraphe 2 de
l’article 38 du Règlement, expose ce qui suit:

«Al s’en déduit clairement qu'il est inadmissible, comme en
Pespéce, de compléter, sur un point essentiel, argumentation rela-
tive à la compétence prima facie de [la] Cour, par un nouveau
moyen proposé in extremis. D'ailleurs, l’on peut se demander
pourquoi la République fédérale de Yougoslavie, qui est censée
connaître les traités auxquels elle prétend aujourd’hui avoir suc-
cédé, n’a pas cru devoir, comme l’exigeaient le principe de bonne
administration de la justice et Particle 38 précité, formuler ce
moyen au stade de l'introduction de sa requête»:

et qu’elle prie dès lors la Cour, «en ordre principal, d’écarter ce
moyen des débats»; considérant que la Belgique soutient «{e]n ordre
subsidiaire» «que la convention de 1930 donne compétence, non à
[la] Cour, mais à la Cour permanente de Justice internationale», et
qu’elle fait valoir que l’article 37 est inopérant en l'espèce; et consi-
dérant que la Belgique soutient « fe Jn ordre tout à fait subsidiaire ...
qu'aux termes de [la] convention [de 1930] ie recours à la Cour per-
manente de Justice internationale est subsidiaire» et qu’elle observe
que la Yougoslavie «n’a pas épuisé les voies procédurales préalables
dont seul l’épuisement peut donner lieu à une saisine de la Cour per-
manente de justice internationale»;

44. Considérant que l’invocation par une partie d’une nouvelle
base de juridiction au stade du second tour de plaidoiries sur une
demande en indication de mesures conservatoires est sans précédent
dans la pratique de la Cour; qu’une démarche aussi tardive,
lorsqu'elle n’est pas acceptée par l’autre partie, met gravement en
péril le principe du contradictoire et la bonne administration de la
justice; et que, par suite, la Cour ne saurait, aux fins de décider si elle
peut ou non indiquer des mesures conservatoires dans le cas d’espèce,
prendre en considération le nouveau chef de compétence dont la
Yougoslavie a entendu se prévaloir le 12 mai 1999.» (Licéité de
l'emploi de la force ( Yougoslavie c. Belgique), mesures conserva-
toires, ordonnance du 2 juin 1999, CEJ. Recueil 1999, pp. 138-139,
par. 42-44.)

7. Dans une autre ordonnance, rendue ce même jour, le 2 juin 1999, la
Cour a confirmé qu’elle ne saurait prendre en considération le nouveau
titre de compétence invoqué lors du second tour de plaidoiries. Elle a dit:

«42. Considérant que la Yougoslavie, après le dépôt de sa requête,
a en outre invoqué, pour fonder la compétence de la Cour en
l'espèce, l’article 4 du traité de règlement judiciaire, d'arbitrage et de

34
MANDAT D’ARRET (OP. IND. PARRA-ARANGUREN) 213

conciliation entre les Pays-Bas et le Royaume de Yougoslavie, signé
à La Haye le 11 mars 1931; que le «complément à la requête» de la
Yougoslavie, dans lequel celle-ci s’est prévalue de cette nouvelle base
de juridiction, a été soumis à la Cour lors du second tour de plai-
doiries (voir paragraphe 14 ci-dessus); que la Yougoslavie n’a pas
fourni d'explication sur les raisons qui l’avaient amenée à déposer ce
document à ce stade de la procédure; et qu’elle fait valoir que, même
si la procédure prévue à l’article 4 du traité de 1931 n’a pas été stric-
tement suivie, «la Cour, comme sa devancière, la Cour permanente
de Justice internationale, a toujours appliqué le principe suivant
lequel il ne faut pas pénaliser le demandeur qui a commis dans un
acte de procédure une erreur qu’il peut facilement réparer»;

43. Considérant que les Pays-Bas font objection à la présentation
tardive par la Yougoslavie de ce chef de compétence; qu'ils sou-
tiennent que le traité de règlement judiciaire, d’arbitrage et de conci-
liation du 11 mars 1931 n’est plus en vigueur entre les Pays-Bas et la
Yougoslavie; que les Pays-Bas font observer qu'ils ne sont pas partie
à la convention de Vienne de 1978 sur la succession d’Etats en
matière de traités et que, contrairement à ce qu’il en est pour un cer-
tain nombre d’autres traités bilatéraux conclus avec l’ancienne Répu-
blique fédérative socialiste de Yougoslavie, il n’a pas été passé
d'accord provisoire sur le maintien en vigueur du traité de 1931; et
que les Pays-Bas font en outre valoir que la Yougoslavie n’a pas res-
pecté les prescriptions de procédure indiquées à l’article 4 du traité,
notamment le préavis d’un mois;

44. Considérant que l’invocation par une partie d’une nouvelle
base de juridiction au stade du second tour de plaidoiries sur une
demande en indication de mesures conservatoires est sans précé-
dent dans la pratique de la Cour; qu’une démarche aussi tardive,
lorsqu'elle n’est pas acceptée par l’autre partie, met gravement en
péril le principe du contradictoire et la bonne administration de la
justice; et que, par suite, la Cour ne saurait, aux fins de décider si
elle peut ou non indiquer des mesures conservatoires dans le cas
d'espèce, prendre en considération le nouveau chef de compétence
dont la Yougoslavie a entendu se prévaloir le 12 mai 1999.»
(Licéité de l'emploi de la force ( Yougoslavie c. Pays-Bus), mesures
conservatoires, ordonnance du 2 juin 1999; C.J. Recueil 1999,
pp. 556-557, par. 42-44.)

8. Nonobstant les décisions susmentionnées, la Cour adopte en l'espèce
une position différente et soutient que l’invocation par le Congo, lors du
second tour de plaidoiries, des déclarations d'acceptation de la juridiction
obligatoire de la Cour ne sauraient avoir été de nature à mettre grave-
ment en péril le principe du contradictoire et la bonne administration de
la justice (ordonnance, par. 63-64).

9. A lappui de sa nouvelle position, la Cour rappelle d’abord qu'aux
termes du paragraphe 2 de l'article 38 de son Règlement «la requête

35

 
MANDAT D’ARRET (OP. IND. PARRA-ARANGUREN) 214

indique autant que possible les moyens de droit sur lesquels le deman-
deur prétend fonder la compétence de la Cour» (les italiques sont de la
Cour). Toutefois, d’après moi, le motif avancé n’est pas satisfaisant, car
cette disposition était en vigueur en juin 1999 et n’a pas empêché la
Cour de parvenir à une conclusion différente dans les affaires précédem-
ment évoquées.

10. En deuxième lieu, il est dit au paragraphe 63 de l’ordonnance
«qu'il appartient en tout état de cause à la Cour de rechercher dans
chaque cas si elle a compétence»; mais, à mon avis, cette tâche, conférée
à la Cour, diffère de celle qui consiste à rechercher elle-même d’éven-
tuels chefs de compétence que les parties n’ont pas invoqués.

11. Troisièmement, la Cour affirme que les déclarations au titre de la
clause facultative faites par la Belgique et la République démocratique du
Congo sont «connues tant de la Cour que des Parties», attendu qu'elles
ont été dûment déposées auprès du Secrétaire général de l'Organisation
des Nations Unies, lequel en a transmis copie à la Cour ainsi qu’à tous les
Etats parties au Statut et que ces déclarations ont été reproduites dans
l'Annuaire de la Cour. Il n'empêche qu'à mon avis, ni la possibilité
d’avoir connaissance des déclarations des Parties, ni leur reproduction
dans l'Annuaire de la Cour n’ont pour résultat de faire desdites déclara-
tions des éléments de la requête déposée par la République démocratique
du Congo contre la Belgique.

12. Enfin, la Cour fait observer que:

«compte tenu de la présentation adoptée dans la requête et des
conclusions présentées par le Congo, la Belgique ne pouvait pas ne
pas s'attendre à ce que les déclarations faites par les deux Parties
entrent en ligne de compte pour fonder la compétence de la Cour en
l'espèce» (ordonnance, par. 63);

la Belgique a dès lors été en mesure de concevoir et de faire valoir toute
argumentation qu'elle eût estimé appropriée à cet égard; et que, partant,
la Belgique n’a pas été lésée par le fait que la République démocratique
du Congo ait invoqué sa déclaration d'acceptation de la juridiction obli-
gatoire de la Cour au second tour de plaidoiries. A mon avis, de telles
considérations ne doivent être prises que comme l’énoncé de vœux pieux,
nullement étayés par le dossier.

13. Au demeurant, la République démocratique du Congo a fondé la
compétence de la Cour sur sa déclaration d'acceptation de la juridiction
obligatoire de la Cour dans trois requêtes distinctes déposées au Greffe le
23 juin 1999 (affaires relatives aux Activités armées sur le territoire du
Congo (République démocratique du Congo c. Ouganda )( République
démocratique du Congo c. Burundi) ( République démocratique du Congo
c. Rwanda)). Elle n’a pas procédé en l’espèce de la même manière et n’a
pas expliqué pourquoi elle n’a invoqué sa déclaration au titre de la clause
facultative pour fonder la compétence de la Cour que lors du second tour
de plaidoiries. Par conséquent, j'estime que la Cour ne peut pas prendre
en considération cet élément.

36

 
MANDAT D’ARRET (OP. IND. PARRA-ARANGUREN) 215

14. Pour toutes ces raisons, je crois que la Cour ne saurait tenir

compte du fait que la République démocratique du Congo ait invoqué sa

propre déclaration d’acceptation de la juridiction obligatoire de la Cour

au second tour de plaidoiries en tant que nouveau fondement de la com-
pétence de la Cour.

(Signé) Gonzalo PARRA-ARANGUREN.

37
